Citation Nr: 0826084	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-31 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized 
medical expenses, incurred during a period of hospitalization 
from May 5 to May 17, 2005, at St. Francis Hospital.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination entered in 2005 by the 
Medical Administration Service (MAS) of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Muskogee, 
Oklahoma, denying the veteran's claim for payment or 
reimbursement for unauthorized medical expenses incurred 
during a period of hospitalization from May 5 to 17, 2005, at 
St. Francis Hospital.  

The record reflects that the veteran' previously appointed 
representative, Paralyzed Veterans of America, Inc., withdrew 
from representing the veteran in February 2007.  No other 
representative has since been appointed by the veteran.  

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in June 2008.  A 
transcript of that proceeding is of record.  

In June 2008, the veteran moved the Board to advance his case 
on the Board's docket.  Such motion was granted by action 
later in June 2008.  Expedited consideration of this appeal 
has followed.  

To the extent that a claim for payment or reimbursement of 
unauthorized medical expenses for emergency room care at 
Pushmataha Hospital in May 2005 is being advanced by the 
veteran or a claim therefor has not to date been paid by VA, 
such matter, although interconnected with the certified 
issue, has not been developed or adjudicated in the context 
of the instant appeal.  Such matter is therefore referred to 
the MAS staff at the VAMC in Muskogee, Oklahoma, for initial 
development and adjudication.  

The issue of the veteran's entitlement to payment for or 
reimbursement of unauthorized medical expenses incurred 
during the remainder of his hospitalization at St. Francis 
Hospital from May 11 to 17, 2005, is addressed in the REMAND 
portion of this document and such matter is REMANDED to the 
VAMC via the VA's Appeals Management Center (AMC) in 
Washington, DC.  


FINDINGS OF FACT

1.  The veteran has a total disability that is permanent in 
nature involving service-connected disability.  

2.  A medical emergency involving respiratory failure and 
other life-threatening disorders was present from May 5 to 
May 10, 2005, inclusive, while the veteran was hospitalized 
at St. Francis Hospital and during air transport to that 
facility.  

3.  VA medical facilities were not feasibly available to the 
veteran during the period from May 5 to May 10, 2005, 
inclusive, in which a medical emergency existed while he was 
hospitalized at St. Francis Hospital and during air transport 
to that facility.  


CONCLUSION OF LAW

The criteria for payment for or reimbursement of unauthorized 
medical expenses incurred by the veteran while hospitalized 
at St. Francis Hospital from May 5 to May 10, 2005, 
inclusive, and including the costs of transportation by air 
ambulance, have been met.  38 U.S.C.A. § 1728 (West 2002 & 
Supp. 2007); 38 C.F.R. § 17.120 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).  The VCAA has 
also been the subject of various holdings of Federal courts. 
However, as the Board herein finds that there is a legal and 
evidentiary basis for the veteran's entitlement to the 
benefit sought by this appeal, the need to discuss VA's 
efforts to comply with the VCAA, its implementing 
regulations, and the interpretive jurisprudence, is obviated.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility.  
See 38 U.S.C.A. § 1703(a) (West 2002 & Supp. 2007); see also 
38 C.F.R. § 17.54 (2007).  This is a factual not a medical 
determination, and, in this instance, it is clear that no 
prior VA authorization was sought or obtained for the 
hospitalization in question.  Similes v. Brown, 6 Vet. App. 
555 (1994).

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the criteria outlined by 
38 U.S.C.A. § 1728 (West 2002 & Supp. 2007), or 38 U.S.C.A. 
§ 1725 (West 2002 & Supp. 2007)) and the accompanying 
regulations.

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public (or Federal) hospital not operated by VA, or of any 
medical services not previously authorized including 
transportation may be paid on the basis of a claim timely 
filed, under the following circumstances:

(a) Care or services not previously authorized were rendered 
to a veteran in need of such care or services:

(1) For an adjudicated service- connected disability;

(2) For nonservice-connected disabilities associated with and 
held to be aggravating an adjudicated service-connected 
disability;

(3) For any disability of a veteran who has a total 
disability permanent in nature, resulting from a service- 
connected disability;

(4) For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C.A. Chapter 31 and who is medically determined 
to be in need of hospital care or medical services for 
reasons set forth in 38 C.F.R. § 17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

38 C.F.R. § 17.120 (2007).

The provisions of 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) 
(use of the conjunctive "and" in a statutory provision meant 
that all of the conditions listed in the provision must be 
met).  Thus, each of these three criteria must be met in 
order to establish entitlement to reimbursement or payment of 
medical expenses under 38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120.  See Zimick v. West, 11 Vet. App. 45, 49 (1998).

"Feasibly available" is not defined in the relevant statute 
or regulation. See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  
However, the provisions of 38 C.F.R. § 17.53 (2007), also for 
application, state that a VA facility may be considered as 
not feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  38 C.F.R. §§ 17.52, 17.53 (2007).  As well, a VA 
facility would not be feasibly available if there were 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center.  38 C.F.R. § 17.1002(c).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1008 (2006).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Pub. L. 
No. 106-117, 113 Stat. 1553 (1999).  The provisions of the 
Act became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent lay person would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent lay person who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent lay person (as 
an example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.

38 C.F.R. § 17.1002.

Again, these criteria are conjunctive, not disjunctive; thus, 
all the criteria must be met.  Melson, supra.  

An emergency is defined as "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) 
(citations omitted) (emphasis in original).

The Board notes that 38 C.F.R. § 17.1002, one of the 
regulations implementing the Veterans Millennium Health Care 
and Benefits Act, also defines emergency services.  Under 
such provision, emergency services exist where treatment is 
for a condition of such a nature that a prudent lay person 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health, and indicates that this standard is met if there 
is an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent lay person who possesses an average knowledge of 
health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).

The regulations do not require that a veteran's treatment 
actually be proven emergent, from a purely medical 
standpoint, in order to qualify for payment or reimbursement 
under 38 U.S.C.A. § 1725.  Rather, it need only be 
demonstrated that the evaluation and treatment were for a 
condition of such a nature that a prudent lay person would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.  

A medical emergency lasts "only until the time the veteran 
becomes stabilized."  38 C.F.R. § 17.1002(d). The term 
stabilized means that no material deterioration of the 
emergency medical condition is likely, within reasonable 
medical probability, to occur if the veteran is discharged or 
transferred to a VA or other Federal facility." 38 C.F.R. 
§ 17.1001(d).

A brief synopsis of the pertinent facts is as follows:  On or 
about May 5, 2005, the veteran was in acute respiratory 
failure and presented himself to emergency room staff at 
Pushmataha Hospital in Antlers, Oklahoma, for treatment of 
acute respiratory failure, including intubation.  As his 
medical needs could not be met there, and following multiple, 
unsuccessful attempts by hospital staff to transfer the 
veteran to one of several VA facilities due to the 
unavailability of beds, he was transported by air ambulance 
to St. Francis Hospital in Tulsa, Oklahoma, for additional 
care.  At St. Francis Hospital, he was admitted in critical 
condition to the intensive care unit with diagnoses of 
respiratory failure, severe chronic obstructive pulmonary 
disease exacerbation, acute renal failure, and significantly 
elevated liver enzymes and there he remained through May 10, 
2005.  Hospital records indicate the veteran was extubated on 
May 10, 2005, but was not transferred from the intensive care 
unit to a medical floor until May 11, 2005.  The record 
further reflects that staff from St. Francis Hospital 
initiated contact with VA personnel as of May 5, 2005, and 
had nearly daily contact with VA personnel as to the 
veteran's condition throughout the period herein in question.  

VA clinicians determined in September and December 2005 that 
a medical emergency was present, that the veteran's condition 
did not prevent him from traveling to the nearest VA 
facility, and that VA facilities were feasibly available, 
albeit without any indication whether beds were actually 
available on any of the days in question.  Treating 
clinicians at Pushmataha and St. Francis Hospitals 
nevertheless provide both opinions and supporting data to 
substantiate the existence of a medical emergency during the 
period from May 5 to May 10, 2005, inclusive; the 
unavailability of beds at the closest VA facilities on May 5, 
2005; and the gravity of the veteran's medical condition from 
May 5 to May 10, 2005, as to preclude a transfer to a VA 
medical facility.  The veteran's testimony and that of his 
spouse at the Board hearing in June 2008 credibly support the 
existence of a medical emergency throughout the period at 
issue and the feasible unavailability of VA facilities during 
the same period.  

On the basis of the foregoing, the record supports 
entitlement of the veteran to payment for or reimbursement of 
unauthorized medical expenses he incurred at St. Francis 
Hospital from May 5 to May 10, 2005, inclusive, and to 
include transportation by air ambulance to that facility.  




ORDER

Entitlement to reimbursement of or payment for the costs of 
emergency medical services, to include the cost of air 
ambulance transport, received by the veteran at St. Francis 
Hospital or en route thereto from May 5 to May 10, 2005, is 
granted, subject to those provisions governing the payment of 
monetary benefits.


REMAND

It is noted that additional documentary evidence was received 
by the VAMC in September 2006, following its issuance of a 
statement of the case in August 2006 and prior to its 
certification of the appeal to the Board in November 2006.  
Additional evidence consisting of telecommunications between 
VA staff and persons from St. Francis Hospital was then also 
added to the file in June 2008.  The additional evidence was 
not accompanied by a wavier for its initial consideration by 
the VAMC.  Under such circumstances, issuance of a 
supplemental statement of the case is mandatory.  See 
38 C.F.R. § 19.31 (2007).  Remand is thus required for 
corrective action.  See also 38 C.F.R. § 19.9.

As well, clarification is needed from the VA clinician as to 
the opinions offered in December 2005.  Specifically, further 
medical input is needed from that individual   as to whether 
there was in existence a medical emergency on or after May 
11, 2005, and what the basis was for his earlier opinions 
that the veteran's condition did not prevent him from 
traveling to the nearest VA facility and that VA facilities 
were feasibly available to provide the necessary services on 
and after May 11, 2005.  

Accordingly, the question as to the veteran's entitlement to 
payment or reimbursement of unauthorized medical expenses at 
St. Francis Hospital from May 11 to May 17, 2005, is REMANDED 
for the following actions: 

1.  The AMC or VAMC should undertake any 
and all needed actions necessary to 
comply with the VCAA, its implementing 
regulations, and interpretive 
jurisprudence.  

2.  The AMC or VAMC should attempt to 
contact the clinician who completed the 
Unauthorized Claim Re-Consideration 
Worksheet, dated in December 2005, for 
the purpose of obtaining clarification on 
the following:

(a) Is it at least as likely as not 
(50 percent or greater degree of 
probability) that a medical  
emergency existed from May 11 to May 
17, 2005, inclusive, while the 
veteran remained hospitalized at St. 
Francis Hospital? 

(b) Is it at least as likely as not 
(50 percent or greater degree of 
probability) that the veteran's 
medical condition prevented him from 
traveling to the nearest VA facility 
from May 11 to May 17, 2005, 
inclusive?

(c) Were VA facilities feasibly 
available to provide necessary 
medical service to the veteran from 
May 11 to May 17, 2005?  

The clinician should be asked to 
determine on which day or days, if any, 
during the period in question that any 
applicable VA facility was in a 
"divert" status or was unable to 
furnish a bed to a new, incoming patient 
and documentation supporting his/her 
opinion as to the feasible availability 
of VA medical facilities should be made a 
part of the claims folder or MAS file.  

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the veteran's claim; less 
likely weighs against the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed and 
indicate that the claims file was 
reviewed.  If a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.  

3.  Lastly, the AMC or VAMC should 
readjudicate the remaining issue on 
appeal, that of the veteran's entitlement 
to payment for or reimbursement of 
unauthorized medical expenses incurred at 
St. Francis Hospital from May 11 to May 
17, 2005, based on the evidence received 
since issuance of the statement of the 
case in August 2006, and the governing 
legal authority.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he should be provided with 
an appropriate supplemental statement of 
the case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



The purpose of this remand is to obtain additional procedural 
and evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


